Chief Justice Steele
delivered the opinion of the court:
The respondent was admitted to practice in this • state as an attorney at law on March 9, 1896, and the' information states that he has been guilty of gross professional malconduct in that, under an indictment charging him with felony, to wit, grand larceny, he was, on the 18th day of September, 1903, tried, convicted and sentenced in the superior court for criminal business at Boston, in the state of Massachusetts.
The defendant, in his answer, denies that he has been guilty of gross or other professional malconduct, as charged in the information, or at all; admits that he was tried, convicted and sentenced, as charged in the information, but he avers that he was not guilty of the charge laid in the indictment; that he did not receive a fair or impartial trial thereon; and further states that, by reason of representations truthfully made to the then governor of Massachusetts, and by reason of the fact that it was manifest that he was innocent of any offense, and had been wrongfully convicted, the said governor of Massachusetts did, on the 25th of May, 1904, issue to respondent a full and free pardon.
Petitioner has moved for judgment upon the pleadings.
¥e have held, in the case of People v. Webber, 26 Colo. 229, that “Pardon, or the payment of a fine, or service of sentence, may restore one to his civil rights — may blot out the offense committed — but it cannot wipe out the act of which he was adjudged guilty, and it is the act that the court considers in these disbarment proceedings. ’ ’ And that ‘ ‘ any misconduct of an attorney which would render his continuance in practice incompatible with the proper respect of the court for itself, or a proper regard for *166the integrity of the profession, is sufficient to cause his disbarment.”
So that the fact that the respondent has been restored to his civil rights by the pardon of the governor of Massachusetts is not a defense, and the court may consider the conduct of the attorney, and, if .satisfied that his conduct lias been such as to require his disbarment, may disbar him. But the question which is here presented, has not been decided by this court, and we are not prepared, at this time, to determine whether, in this character of proceeding, a judgment of conviction is conclusive evidence of the guilt of a respondent, or is simply prima facie evidence. In view of the statements in the answer that he was not guilty of any professional malcondupt, that he did not have a fair and impartial trial, and that, because of his innocence and improper conviction, the governor of Massachusetts granted him a full and'free pardon, we have concluded to reserve the determination of the question concerning the effect' of the record of conviction, and to permit the respondent to offer proof in defense of the charge preferred. The motion for judgment upon the pleadings will he denied.
Decision en banc, all the justices concurring.